BLD-013                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-2454
                                      ___________

                                   MICHAEL J. BENT,
                                               Appellant

                                             v.

                           UNITED STATES OF AMERICA
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                        (D.N.J. Civil Action No. 3-17-cv-03217)
                      District Judge: Honorable Brian R. Martinotti
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P 10.6
                                   October 18, 2018

              Before: AMBRO, VANASKIE and KRAUSE, Circuit Judges

                            (Opinion filed: October 29, 2018)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Michael Bent, proceeding pro se, appeals an order of the United States District

Court for the District of New Jersey denying his petition for a writ of error coram nobis.

For the reasons that follow, we will affirm the judgment of the District Court.

       Bent pleaded guilty to making and subscribing a false 1988 income tax return in

violation of 26 U.S.C. § 7206(1). In 1999, he was sentenced to three years of probation,

a $5,000 fine, and a $50 special assessment. He did not file a direct appeal. In 2003, the

District Court denied a motion by Bent to vacate an order denying his motion to suppress

evidence. In 2005, the District Court denied his motion for a refund of the payment of

the fine and special assessment.

       Almost twelve years later, in 2017, Bent filed a motion to vacate, correct, and

expunge his conviction based on a civil audit conducted after he was sentenced in which

the Internal Revenue Service concluded that no changes to his 1988 tax return were

required. Because Bent had served his sentence, the District Court issued an order stating

that it would consider the motion as a petition for a writ of error coram nobis. Bent filed

amendments to his petition alleging misconduct in the investigation leading to his

conviction. He also sought discovery. The District Court denied relief and this appeal

followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo legal

issues arising from the denial of coram nobis relief. United States v. Rhines, 640 F.3d

69, 71 (3d Cir. 2011) (per curiam).


                                             2
       Coram nobis “‘has traditionally been used to attack [federal] convictions with

continuing consequences when the petitioner is no longer ‘in custody’ for purposes of 28

U.S.C. § 2255.”’ Rhines, 640 F.3d at 71 (citation omitted). This extraordinary remedy is

appropriate to correct fundamental errors for which there was no remedy available at the

time of trial and where “sound reasons” exist for failing to seek relief sooner. United

States v. Stoneman, 870 F.2d 102, 106 (3d Cir. 1989) (quoting United States v. Morgan,

346 U.S. 502, 512 (1954)).

       We agree with the District Court that, assuming Bent is suffering continuing

consequences as a result of his conviction, he did not establish reasons for failing to seek

relief sooner. The civil audit concluded in 1999. Bent sought a refund of his fine and

assessment based on the audit and alleged investigative misconduct well over a decade

ago in 2004. In addition, Bent’s misconduct allegations are unclear and, as the District

Court noted, he has not adequately explained what necessary new information he has

received that he was unable to obtain earlier.

       Accordingly, because this appeal does not raise a substantial question, we will

affirm the judgment of the District Court.




                                             3